      Case 2:19-cr-00085-WBV-KWR Document 16 Filed 06/12/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL NO. 19-85

VERSUS                                                        SECTION “D”

CHRISTOPHER LORELL ROBERTS


FILED:____________________                    _______________________________
                                                          DEPUTY CLERK

                  UNOPPOSED JOINT MOTION TO CONTINUE TRIAL

       NOW INTO COURT, through undersigned counsel, comes defendant, Christopher Lorell

Roberts, who respectfully moves that this Court continue the trial, which is currently set for July

29, 2019, and the pretrial conference, now set for June 20, 2010, for the reasons that the Indictment

was recently returned on May 9, 2019, and the parties have not yet had sufficient time to engage

in discovery and pretrial motions, and will need substantial additional time to do so, in addition to

prepare adequately for trial in this voluminous and complex document-intensive case.

                                                 1.

       The pretrial conference, other pretrial matters, and the trial must be continued in order to

allow sufficient time for all of these steps, and to review the voluminous discovery.

                                                 2.

       Title 18, United States Code, § 3161(h)(7)(A) provides that any period of delay resulting

from a continuance granted on the basis of the Court’s finding that the ends of justice served by

the granting of a continuance outweigh the best interest of the public and the defendants in a speedy

trial shall be excluded in computing the time within which the trial must commence.
      Case 2:19-cr-00085-WBV-KWR Document 16 Filed 06/12/19 Page 2 of 3




                                                   3.

        In determining whether to grant a continuance under § 3161(h)(7)(A), the Court should

consider whether the failure to grant such a continuance would result in a “miscarriage of justice”

and whether it would “deny counsel for the defendant or the attorney for the government the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence.” 18 U.S.C. § 3161(h)(7)(B).

                                                   4.

        In view of the above considerations, granting this motion for a continuance would be in the

best interest of justice and would outweigh the interests of the public and the defendants in a speedy

trial, because it would allow counsel for the defendant reasonable time to review the voluminous

discovery, which has not yet been exchanged.

                                                   5.

        It is in the best interest of the public and the defendants for the defendants to review all

pretrial discovery, and file motions and conduct investigation based thereon. It would be a

miscarriage of justice, and not in the best interest of the public, for the defendants not to be able to

take these steps and properly be ready for trial. Effective pretrial discovery, review of documents,

investigation, and motion practice, to promote justice, are in the public’s, as well as the

defendants’, best interest, and outweigh a speedy trial.

                                                   6.

        Assistant United States Attorney Jordan Ginsberg stated that the government has no

objection to the granting of this motion and a continuance of the trial.

        WHEREFORE, for the above reasons, defendant, Christopher Lorell Roberts,

respectfully moves that the pretrial conference and trial in this matter be continued, and that the
       Case 2:19-cr-00085-WBV-KWR Document 16 Filed 06/12/19 Page 3 of 3




trial be reset.

                                            Respectfully submitted,

                                            CRULL, CASTAING & LILLY
                                            601 Poydras Street, Suite 2323
                                            New Orleans, LA 70130
                                            Tel.: (504) 581-7700
                                            Facsimile: (504) 581-5523

                                        BY:/s/ Edward J. Castaing, Jr.
                                          EDWARD J. CASTAING, JR., No. 4022

                                            Attorney for Christopher L. Roberts




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon
counsel of record by filing same in this Court’s CM/ECF System this 12th day of June, 2019.

                                              /s/ Edward J. Castaing, Jr.
